DETAILED ACTION
In response to remarks filed on 12 August 2022
Status of Claims
Claims 1-19 are pending;
Claim 1 is currently amended;
Claims 2-19 were previously presented;
Claims 1-19 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 12 August 2022 have been fully considered and they are not persuasive. Examiner contends that the term “skirt” is a broad term and the elements identified as skirt, namely 8, under the broadest reasonable interpretation can be interpreted as skirts. Furthermore, using terms like “extending from”, “extending to” or “extending between” do not require direct or indirect connections. The skirts 8 can be interpreted as extending from arm 5 to hub 1 since as viewed from top view in figure 2 the thickness of 8 extends from arm 5 towards hub 1 as the limitation do not require a connection. Regarding the term “open”, the term is broad and even if there are elements inside, as long as the structure is not hermetically closed, it will be interpreted as open. Specifying connections between elements in the claim would be a good way to overcome the prior art.
Claims 1-4, 6, 7, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fray (U.S. Patent No. 2,090,790).
As to Claim 1, Fray discloses a cutter head arranged to rotate about an axis of rotation for removing material from a water bed, the cutter head comprising:
A base ring (3) positioned around the axis of rotation; and 
A hub (1) positioned to rotate the cutter head about the axis of rotation;
A plurality of arms (5) extending between the base ring (3) and the hub (1), the arms comprising a plurality of cutting tools (7); and 
A plurality of skirts (8), each skirt extending from one of the plurality of arms (5) to the hub (1) to form a closed surface between the arm and the hub from a distal end of the cutter head toward the base ring and ending with a side configured to be parallel to a backplate (2) that is angled (In figure 1, the sides of 2 contacting 16 are angled. This same side contacting 16 is also parallel to skirt 8) toward the distal end of the cutter head from the base ring, leaving an open channel between each skirt and the backplate (There is a space -i.e. open channel- between 8 and the side of 2 proximate hub 1).
As to Claim 2, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fray also discloses wherein each skirt (8) is shaped with a pitch angle.  
As to Claim 3, Fray discloses the invention of Claim 2 (Refer to Claim 2 discussion). Fray also discloses wherein each skirt (8) is propeller shaped.  
As to Claim 4, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fray also discloses wherein a skirt (8) extends between each of the plurality of arms and the hub to form a closed surface between each arm and the hub.  
As to Claim 6, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fray also discloses wherein the arms (5) extend rotatingly from the base ring to the hub.  
As to Claim 7, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fray also discloses wherein the plurality of skirts (8) comprise the same material as the plurality of arms.  
As to Claim 14, Fray discloses a method of forming a cutter head with skirts comprising Amendmentdated: November 14, 2019obtaining a cutter head comprising a base ring (3), a hub (1,2), a plurality of arms (5) extending between the base ring and the hub, and a plurality of cutting tools (7) on the plurality of arms (5); and connecting a plurality of skirts (8) to the cutter head to form closed channels between at least some of the plurality of arms (5) and the hub (1, 2) from a distal end of the cutter head toward the base ring ending with a surface (Surface engaging 16) configured to be parallel to a backplate (13) and leave an open channel between the backplate and each skirt (There is a space -i.e. open channel- between 13 downwards towards 8).  
As to Claim 16, Fray discloses the invention of Claim 14 (Refer to Claim 14 discussion). Fray also discloses the plurality of skirts (8) are integrally formed with the plurality of arms (5), and the step of connecting a plurality of skirts comprises connecting a plurality of skirts (8) to the hub (1, 2) to form closed channels between at least some of the plurality of arms and the hub from a distal end of the cutter head toward the base ring ending with a surface configured to be parallel to a backplate and leaving an open channel between the backplate and each skirt.  
As to Claim 18, Fray discloses the invention of Claim 14 (Refer to Claim 14 discussion). Fray also discloses wherein the step of connecting a plurality of skirts (8) to the cutter head comprises connecting a skirt (8) to form closed channels between each of the plurality of arms (5) and the hub (1, 2).  
As to Claim 19, Fray discloses a skirt (2) for a cutter head comprising: a rigid body configured to connect between an arm (4) and a hub (1) of a cutter head and extend from the distal end toward a backplate (3).  
As to Claim 20, Fray discloses the invention of Claim 19, Fray also discloses wherein the skirt (2) is shaped to encourage flow from the distal end toward the backplate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fray (U.S. Patent No. 2,090,790) alone.
As to Claim 5, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fray also discloses wherein the skirt (8) extends over an amount of each arm length from the distal end toward the base ring.  Although Fray is silent about the amount being over 20%-100% of each arm length from the distal end toward the base ring, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to contrive any number of desirable ranges for the length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 15, Fray discloses the invention of Claim 14 (Refer to Claim 14 discussion). However, Fray is silent about wherein the step of connecting the plurality of skirts (8) comprises welding the plurality of skirts to the plurality of arms (5) and to the hub (1,2).  However, examiner takes official notice that welding elements to connect them together is a well-known activity in the art. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to weld the plurality of skirts to the arms and the hub with the motivation of securely fix the elements together.
As to Claim 17, Fray discloses the invention of Claim 14 (Refer to Claim 14 discussion). However, Fray is silent about connecting a plurality of cutting tools (6) to the plurality of arms (5).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to connect the plurality of cutting tools to the plurality of arms since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Separating would make easier to just replace the cutting tool when it’s damaged. 
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fray (U.S. Patent No. 2,090,790) in view of Claessens (U.S. Patent Application Publication No. 2012/0000712).
As to Claim 8, Fray discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Fray is silent about a vessel comprising a ladder and the cutter head connected to the ladder.  Claessens discloses a ladder (2) connected to a cutter head (10). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a vessel comprising a ladder and the cutter head connected to the ladder with the motivation of transporting the cutter head to areas that need to be dredged. 
As to Claim 9, Fray discloses the invention of Claim 8 (Refer to Claim 8 discussion). Fray also discloses wherein the vessel is a cutter-suction dredger (Page 1, Left Column, Lines 1-9).  
As to Claim 10, Fray discloses the invention of Claim 8 (Refer to Claim 8 discussion). Fray also discloses further comprising a backplate (16) secured to the ladder (All elements of the cutter head are secured to the ladder) and extending between the base ring and the hub at a position to form the open channel with the skirts.  
As to Claim 11, Fray discloses the invention of Claim 10 (Refer to Claim 10 discussion). Fray also discloses wherein the backplate comprises a suction opening (Openings receiving 17 and 18).  
As to Claim 12, Fray discloses the invention of Claim 10 (Refer to Claim 10 discussion). Fray also discloses wherein the backplate (16) is angled toward the distal end of the cutter head from the base ring.  
As to Claim 13, Fray discloses the invention of Claim 10 (Refer to Claim 10 discussion). Fray is silent about wherein the height of the open channel is an amount of a diameter of the base ring (3).  Although Fray is silent about the amount being over 1% - 20% of a diameter of the base ring, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to contrive any number of desirable ranges for the height limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678